DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

   1.   ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
	Information Disclosure Statement
	As required by M.P.E.P. ' 609 (C), the applicant's submission of the Information Disclosure Statement, dated 9/10/19, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. ' 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

   2.   REJECTIONS BASED ON PRIOR ART
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	Claim Rejections - 35 USC ' 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –





Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ravimohan (US PGPUB # 2017/0199703 A1).

With respect to claim 1, the Ravimohan reference teaches an operation method of a memory system which includes a memory device including plural level memory cells, the operation method comprising: 
allocating a physical address according to a physical address allocation scheme which is determined based on an attribute of a write command; (paragraph 20, where the controller may be configured to: receive a host write command to write a data set; select a metablock of a plurality of metablocks in which to write the data set; and translate an address of the metablock to a physical address identifying where in the non-volatile memory to write the data set [which includes ‘allocating’], wherein the physical address identifies a first actual block of a first actual die and a second actual block of a second actual die) and 
performing a write operation on the allocated physical address. (paragraph 20, where the controller may be configured to: receive a host write command to write a data set; select a metablock of a plurality of metablocks in which to write the data set; and translate an address of the metablock to a physical address identifying where in the non-volatile memory to write the data set, wherein the physical address identifies a first actual block of a first actual die and a second actual block of a second actual die)

With respect to claim 2, the Ravimohan reference teaches the operation method of claim 1, wherein the allocating of the physical address according to the physical address allocation scheme includes allocating a physical address according to a first scheme that allocates a physical address to each logical page of the memory cells to interleave data in order of a die among a plurality of dies of the memory device, when the write command is a host write command. (paragraph 20, where the below embodiments relate to address management for multiple-die non-volatile memory systems that employ a multi-die interleave scheme, where a total number of dies is a non-multiple of the die component number of the multi-die interleave scheme)

With respect to claim 3, the Ravimohan reference teaches the operation method of claim 2, wherein the performing of the write operation on the allocated physical address includes performing a one-shot program operation in parallel by one or more planes corresponding to the allocated physical address. (paragraph 69, where the interleave scheme may include a die component (or die component number) and a plane component (or plane component number). The die component may identify the number of dies 104 over which the metablock 408 spans, and the plane component may identify the number of planes per die over which the metablock 408 spans)

With respect to claim 4, the Ravimohan reference teaches the operation method of claim 1, wherein the allocating of the physical address according to the physical address allocation scheme includes allocating a physical address according to a second scheme that allocates a physical address to each logical page of the memory 

With respect to claim 5, the Ravimohan reference teaches the operation method of claim 4, wherein the performing of the write operation on the allocated physical address comprises performing a one-shot program operation in parallel by the plurality of planes. (paragraph 69, where the interleave scheme may include a die component (or die component number) and a plane component (or plane component number). The die component may identify the number of dies 104 over which the metablock 408 spans, and the plane component may identify the number of planes per die over which the metablock 408 spans)

With respect to claim 6, the Ravimohan reference teaches the operation method of claim 4, wherein the internal write command includes one of a garbage collection command, a wear-leveling command, and a read reclaim command. (paragraph 43, where the flash memory controller can also perform various memory management functions, such as, but not limited to, wear leveling (distributing writes to avoid wearing out specific blocks of memory that would otherwise be repeatedly written to) and garbage collection (after a block is full, moving only the valid pages of data to a new block, so the full block can be erased and reused))

With respect to claim 7, the Ravimohan reference teaches the operation method of claim 1, wherein the allocating of the physical address according to the physical address allocation scheme includes: 
allocating a physical address according to a second scheme that allocates a physical address to each logic page of the memory cells across a plurality of dies of the memory device in order of a superpage, depending on whether the size of write data exceeds a predetermined threshold value, when the write command is an internal write command; (paragraph 66, where a metablock 408 may span or be distributed across multiple blocks 402 of two or more dies 104, and similarly, a metapage 410 may span or be distributed across multiple pages 404 of two more dies 104; and paragraph 69, where the interleave scheme may determine, at least in part, sizes of the metablocks 408. In a particular example, the interleave scheme may include a die component (or die component number) and a plane component (or plane component number)) and 
allocating a physical address according to a first scheme that allocates a physical address to each logical page of the memory cells to interleave data in order of a die among the plurality of dies, when a size of the write data does not exceed the predetermined threshold value. (paragraph 66, where a metablock 408 may span or be distributed across multiple blocks 402 of two or more dies 104, and similarly, a metapage 410 may span or be distributed across multiple pages 404 of two more dies 104)

With respect to claim 8, the Ravimohan reference teaches the operation method of claim 7, wherein the performing of the write operation on the allocated physical address includes performing a one-shot program operation in parallel by the plurality of planes. (paragraph 69, where the interleave scheme may include a die component (or die component number) and a plane component (or plane component number). The die component may identify the number of dies 104 over which the metablock 408 spans, and the plane component may identify the number of planes per die over which the metablock 408 spans)

With respect to claim 9, the Ravimohan reference teaches the operation method of claim 7, wherein the internal write command includes any one of a garbage collection command, a wear-leveling command, and a read reclaim command. (paragraph 43, where the flash memory controller can also perform various memory management functions, such as, but not limited to, wear leveling (distributing writes to avoid wearing out specific blocks of memory that would otherwise be repeatedly written to) and garbage collection (after a block is full, moving only the valid pages of data to a new block, so the full block can be erased and reused))

With respect to claim 10, the Ravimohan reference teaches the operation method of claim 1, further comprising storing map data indicating a corresponding relationship between a logical address of the write command and the allocated physical address, wherein the map data includes the physical address which indicates a die, plane, memory block, and page in which write data is stored. (paragraph 52, where the 

Claims 11-19 are the memory system implementation of claims 1-10 and are rejected under the same rationale as above.   The Examiner notes the Ravimohan reference discusses a controller and memory device as shown in fig. 2a and corresponding text.

Claim 20 is system implementation of claims 1-10 and are rejected under the same rationale as above.   The Examiner notes the Ravimohan reference discusses the limitations of “wherein the first allocation scheme sequentially selects memory blocks in ascending order of a die, and wherein the second allocation scheme sequentially selects memory blocks in ascending order of a die and a logical page” in figs 5 and 6; and paragraphs 78-82.  

  3.  CLOSING COMMENTS
	Conclusion
        a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
     a(1)  CLAIMS REJECTED IN THE APPLICATION
	Per the instant office action, claims 1-20 have received a first action on the merits and are subject of a first action non-final.
      b.   DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prasith Thammavong whose telephone number is (571) 270-1040 can normally be reached on Monday through Friday, 1-9:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PRASITH THAMMAVONG/
Primary Examiner, Art Unit 2137